NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                          2021 VT 17

                                          No. 2020-169

Meghan Forrett                                                 Supreme Court

                                                               On Appeal from
   v.                                                          Superior Court, Windham Unit,
                                                               Family Division

Orion Stone                                                    November Term, 2020


John R. Treadwell, J.

Maguire Curran, Vermont Legal Aid, Inc., Montpelier, for Plaintiff-Appellee.

Kevin Rogers of Costello, Valente & Gentry, P.C., Brattleboro, for Defendant-Appellant.


PRESENT: Reiber, C.J., Robinson, Eaton, Carroll and Cohen, JJ.


        ¶ 1.   PER CURIAM.         Defendant Orion Stone appeals from the trial court’s order

extending a relief-from-abuse (RFA) order against him. He argues that the plain language of 15

V.S.A. § 1103(e) required plaintiff Meghan Forrett to seek her extension before the initial order

expired and because she failed to do so, the court lacked jurisdiction over her request. Defendant

maintains that plaintiff’s belated request cannot be considered “excusable neglect” under Vermont

Rule of Civil Procedure 6(b). Defendant further argues that the court was required and failed to

make findings that he abused plaintiff and that there was a danger of further abuse. We construe

§ 1103(e) to allow plaintiff’s filing here; however, we conclude that there was insufficient

evidence to support the trial court’s decision to extend the RFA order. Because we conclude that
the hearing did not provide plaintiff sufficient opportunity to present relevant evidence, we reverse

and remand for the trial court to conduct further proceedings.

       ¶ 2.    Plaintiff sought an RFA order against defendant in March 2019. She alleged that

at the time, she and defendant were high school students and former romantic partners. Plaintiff

had a new boyfriend, and she alleged that defendant was showing up unexpectedly in places that

she frequented, making her feel scared and anxious. She alleged that she observed defendant one

evening, driving in reverse in front of her new boyfriend’s driveway. Plaintiff further alleged that

defendant had sexually assaulted her and otherwise acted in ways that frightened her. She stated

that defendant repeatedly threatened to kill himself if she broke up with him.

       ¶ 3.    The court issued a temporary RFA order, finding that defendant abused plaintiff by

placing her in fear of serious, imminent physical harm, stalking her, and sexually assaulting her,

and that there was an immediate danger of further abuse. Following a hearing, the court issued a

final RFA order effective through April 3, 2020. The parties stipulated to waive findings.

Defendant was ordered, among other things, to refrain from committing further acts of abuse and

to stay 300 feet away from plaintiff.

       ¶ 4.    On Tuesday, April 7, 2020, plaintiff moved to extend the RFA order for another

year. She asked the court to excuse her delayed filing, explaining that she had not been able to

locate an address for defendant sooner. Plaintiff stated that defendant had violated the RFA and

that she remained afraid of him.

       ¶ 5.    Defendant moved to dismiss plaintiff’s request, arguing that the RFA order had

expired and that the court therefore lacked subject matter jurisdiction to extend it. He cited 15

V.S.A. § 1103(e), which provides that “[r]elief shall be granted for a fixed period, at the expiration

of which time the court may extend any order, upon motion of the plaintiff, for such additional

time as it deems necessary to protect the plaintiff . . . from abuse.” Defendant argued that the

                                                  2
words “at the expiration of” required plaintiff to file her request for an extension before the most

recent RFA order expired. He further argued that plaintiff’s inability to serve him did not excuse

her belated filing.

        ¶ 6.    At a hearing on the motions, plaintiff testified that she had been told that she needed

defendant’s address to file for an extension and that she had been trying to find his address since

February 2020.1 Plaintiff cited to her affidavit, which described the numerous ways in which she

tried to find him. Once she discovered defendant was back in Vermont, plaintiff filed her request.

        ¶ 7.    With respect to the merits, plaintiff stated that she wanted the order extended

because defendant had engaged in conduct that violated the temporary and final RFA orders

despite knowing his behavior was prohibited. Plaintiff testified that, on the day she obtained the

temporary RFA order, she was parked in a school lot facing the front of the school. Defendant

raced through the parking lot and sped up to “jump” a speed bump right in front of her. Plaintiff

testified that defendant’s behavior made her fear for her safety given defendant’s history of

violence. Plaintiff stated that several months later she saw defendant walking toward a park where

she was playing softball. Defendant saw plaintiff, glared at her, and continued to walk into the

park where he got into his friend’s truck. Plaintiff’s teammates told defendant that he needed to

leave, which he did. This incident also made plaintiff fear for her safety.

        ¶ 8.    Plaintiff represented herself in the hearing on her motion to extend the order; her

testimony consisted primarily of responding to questions from the bench. The court did not ask

plaintiff about the circumstances leading to the initial RFA order or defendant’s alleged history of

violence that established the context for the two incidents plaintiff described.




        1
         We note that if someone told plaintiff this, the information was not accurate. It is not
necessary to have the defendant’s address to file RFA petitions or motions seeking to extend an
RFA order.
                                                3
       ¶ 9.    Significantly, in response to a question from defendant, the court indicated that

testimony related to plaintiff’s allegations underlying the initial RFA order would not be relevant

or persuasive in deciding whether to grant an extension. The court indicated that to the extent that

defendant sought to present such evidence, the request would be denied.

       ¶ 10.   At the close of the hearing, the court denied defendant’s motion to dismiss. It

concluded that plaintiff demonstrated excusable neglect under V.R.C.P. 6(b)(1)(B) for her belated

filing. The court cited plaintiff’s diligence in seeking to obtain information that she believed

necessary for her extension request and found that she acted quickly to seek an extension once she

learned defendant was in Vermont. Turning to the merits, the court stated that, pursuant to 15

V.S.A. § 1103(e), it did not need to find abuse or a violation of the prior order before granting an

extension request. See id. (“It is not necessary for the court to find that abuse has occurred during

the pendency of the order to extend the terms of the order.”). The court concluded that plaintiff

satisfied her burden of proving that she needed an extension to protect her from further abuse. It

cited plaintiff’s testimony regarding the two incidents in which defendant violated the RFA order

and noted that defendant had admitted engaging in the conduct she described. The court rejected

defendant’s assertion that these were simply technical violations and instead found them

persuasive grounds for extending the RFA. This appeal followed. We consider in turn defendant’s

argument that plaintiff’s motion was untimely, and the trial court’s ruling on the merits.

                                           I. Timeliness

       ¶ 11.   We begin with defendant’s assertion that the plain language of 15 V.S.A. § 1103(e)

required plaintiff to seek her extension before the initial RFA order expired. Defendant maintains

that the statute sets a firm deadline and when the order expires, it no longer exists, and there is

nothing to extend. Defendant contends that if the Legislature intended to allow courts to extend

RFA orders after they expired, it would have said so explicitly. Citing Arbuckle v. Ciccotelli,

                                                 4
defendant asserts that any request to extend a final order after it has expired is outside the trial

court’s jurisdiction. 2004 VT 68, 177 Vt. 104, 857 A.2d 354. Assuming these arguments succeed,

defendant asserts that the court erred in allowing plaintiff’s filing based on excusable neglect.

       ¶ 12.   The proper interpretation of § 1103(e) presents a question of law, which we review

without deference. Heffernan v. Harbeson, 2004 VT 98, ¶ 7, 177 Vt. 239, 861 A.2d 1149. As set

forth below, we construe § 1103(e) to allow plaintiff’s filing here. Given our conclusion, we do

not reach defendant’s excusable-neglect argument.

       ¶ 13.   As we have recognized, Vermont’s Abuse Prevention Act “provid[es] a unique

legal remedy, injunctive in nature, aimed at ending the cycle of domestic violence before it

escalates.” Raynes v. Rogers, 2008 VT 52, ¶ 8, 183 Vt. 513, 955 A.2d 1135. To this end, a party

can obtain a relief-from-abuse order “if the court finds that the defendant has abused the plaintiff,

and . . . there is a danger of further abuse.” 15 V.S.A. § 1103(c)(1)(A). Section 1103(e) requires

that relief be granted “for a fixed period,” but enables the court, on a plaintiff’s motion, to extend

such orders “at the expiration” of the fixed period “for such additional time as it deems necessary

to protect the plaintiff . . . from abuse.” The statute does not directly address when a plaintiff must

file an extension request.

       ¶ 14.   In interpreting this statute, we seek “to ascertain and give effect to the intention of

the legislature.” Heffernan, 2004 VT 98, ¶ 7 (quotation omitted). “When the statute’s scope and

meaning are readily apparent, no construction is necessary, and we apply the statute according to

its terms.” Id. If “there is doubt or ambiguity, however, we discern legislative intent by

considering the statute as a whole, reading integral parts of the statutory scheme together.” Id.

“Thus, we must look not only at the letter of a statute but also at its reason and spirit to avoid

results that are irrational or unreasonable.” Id. (quotation omitted).




                                                  5
        ¶ 15.   We are also mindful that “[a]buse-prevention actions are remedial in nature,

and . . . focus solely on the plaintiff’s need for immediate and prospective protection from the

defendant.” Raynes, 2008 VT 52, ¶ 13. As a remedial statute, “the Abuse Prevention Act . . . must

be liberally construed to suppress the evil and advance the remedy intended by the Legislature.”

Id. ¶ 15 (quotation omitted).

        ¶ 16.   With these principles in mind, we consider what the Legislature intended by

allowing the trial court to grant relief from abuse “for a fixed period, at the expiration of which

time the court may extend any order, upon motion of the plaintiff, for such additional time as it

deems necessary to protect the plaintiff . . . from abuse.” 15 V.S.A. § 1103(e). Defendant

maintains that the words “at the expiration of which time” plainly mean that a plaintiff must request

an extension “before” the order’s expiration or at least “by” the expiration date, while plaintiff

argues that these words plainly allow for a filing “after” the order’s expiration.

        ¶ 17.   We conclude that the statute is ambiguous for two reasons. First and foremost, the

statute is silent as to the deadline, if any, by which a plaintiff must file a motion seeking to extend

an RFA order, and instead speaks only to the action that a court may take at the expiration of the

order. Any conclusion as to the deadline by which the plaintiff must file the motion necessarily

rests on inference, at best.

        ¶ 18.   Second, the words “at the expiration of” are capable of more than one reasonable

meaning. See State v. Brunner, 2014 VT 62, ¶ 18, 196 Vt. 571, 99 A.3d 1019 (“Ambiguity exists

where a statute is capable of more than one reasonable interpretation, each vying to define a term

to the exclusion of other potential interpretations.”). As one New York state court explained,

“ ‘[a]t’ is not a word of precise and accurate meaning, or of clean clear-cut definition. It has a

great relativity of meaning, shaping itself easily to varying context.” E. Side Sav. Bank of

Rochester v. City of Buffalo, 104 N.Y.S.2d 110, 115 (Sup. Ct. 1936) (construing “at the expiration

                                                  6
of” to mean “after” expiration rather than “on the day of” expiration and citing other cases so

holding). Because these words are ambiguous, we must determine the Legislature’s intent “from

a consideration of the whole and every part of the statute, the subject matter, the effects and

consequences, and the reason and spirit of the law.” Lydy v. Trustaff/Wausau Ins. Co., 2013 VT

44, ¶ 6, 194 Vt. 165, 76 A.3d 150 (quotation omitted).

       ¶ 19.   In keeping with the liberal construction afforded to remedial statutes and the

purpose of the Act, we construe the words “at the expiration of” to allow courts to extend RFA

orders “to protect the plaintiff . . . from abuse,” 15 V.S.A. § 1103(e), whether the request is made

before, after, or upon the exact day, that the existing order expires. This affords plaintiffs the most

expansive relief and promotes the legislative goal of “ending the cycle of domestic violence before

it escalates.” Raynes, 2008 VT 52, ¶ 8.

       ¶ 20.   We recognize the notion of continuity inherent in the concept of an “extension,”

but if the Legislature had intended to require a plaintiff to seek an extension before the order’s

expiration date, it could have said so expressly. It did not. As noted above, it set no express

deadline for a plaintiff to act, and its use of the word “at” does not plainly mean “before.” See At,

Merriam-Webster Online Dictionary, https://www.merriam-webster.com/dictionary/at [https://

perma.cc/J32X-YGZ7] (defining “at” as “to indicate presence or occurrence in, on, or near”); see

also Toensing v. Attorney Gen. of Vt., 2019 VT 30, ¶ 7, 210 Vt. 74, 212 A.3d 180 (observing that

“[t]he Legislature is presumed to have intended the plain, ordinary meaning of the adopted

statutory language” and such meaning “may be obtained by consulting dictionary definitions”

(quotations omitted)).

       ¶ 21.   We are also mindful of the collateral effects of an RFA order on defendants, but

must construe the statute in a way that “suppress[es] the evil and advance[s] the remedy intended

by the Legislature.” Raynes, 2008 VT 52, ¶ 15. An interpretation of an ambiguous phrase that

                                                  7
promotes a plaintiff’s ability to obtain “immediate and prospective protection” from abuse must

prevail. Id. ¶ 13. Our construction does not impede a defendant’s ability to know when an RFA

order will terminate, as defendant suggests; the statute allows for extensions and a defendant will

be notified when an extension request is filed.2

       ¶ 22.   Our construction of § 1103(e) is consistent with our prior interpretation of this

language in a nonbinding three-justice decision. See Olesky v. Olesky, No. 93-531, slip op. at 2

(Vt. June 24, 1994) (unpub. mem.). In Olesky, the plaintiff moved for an extension of an RFA

order nine days after it expired. The court granted plaintiff temporary relief and, following a

hearing, she obtained an extension. As here, the defendant argued that the plaintiff’s motion to

extend was void because it was filed after the expiration of the initial order and thus, there was

nothing to extend.

       ¶ 23.   We held that “[t]he statute does not require that the motion to extend be filed before

the expiration of the initial order.” Id. at 2. “In fact,” we continued, the statute “allows a motion

to extend ‘at the expiration of’ the time prescribed in the initial order.” Id. We concluded that

“[t]his terminology suggests that the Legislature intended no prohibition for filing an extension

motion after the expiration of the original order.” Id. We reach the same conclusion today.

       ¶ 24.   As in Olesky, here we reject defendant’s assertion that once the order expires, there

is nothing to extend. The Legislature has provided otherwise in § 1103(e). We similarly reject



       2
             We recognize that our interpretation of § 1103(e) contemplates the possibility of
discontinuity between the initial period of a relief-from-abuse order and the “extended” period of
that order under § 1103(e), because it allows a court to “extend” the order in response to a motion
filed after there is no longer any order to extend. Although described as an “extension,” the court’s
post-expiration order “extending” an RFA order does not retroactively revive the expired order
from the time of its expiration. The effect of a court’s order extending the RFA order is only
prospective from the time of the court’s extension order. To hold otherwise would raise serious
due process issues. See, e.g., State v. Waters, 2013 VT 109, ¶ 19, 195 Vt. 233, 87 A.3d 512
(holding that defendant charged with violating abuse protection order must have had notice that
conduct would constitute a violation).
                                                    8
defendant’s assertion that our construction is inconsistent with the language stating that relief shall

be granted for “a fixed period.” 15 V.S.A. § 1103(e). The Legislature plainly made an exception

to the “fixed period” requirement by enabling courts to extend such orders.

           ¶ 25.   Our decision is also consistent with the Maine Supreme Judicial Court’s

interpretation of a similar statute. See O’Brien v. Weber, 2012 ME 98, 48 A.3d 230. In O’Brien,

a mother obtained a two-year RFA order on behalf of her daughter against the child’s father.

Sixteen months after the order expired, the mother requested that the order be extended. She based

her request on the same act—a threatening phone call in 2008—that led to the first order. The

mother also filed a new request for relief on behalf of herself and her daughter based on the 2008

call, which the trial court granted.

           ¶ 26.   The Maine Supreme Judicial Court vacated the new protection order on appeal. Id.

¶ 10. It explained that Maine law “place[d] a durational limit on protection orders, requiring that

they be ‘for a fixed period not to exceed 2 years.’ ” Id. ¶ 8 (quoting 19–A M.R.S. § 4007(2)). Like

in Vermont, the law stated that “ ‘[a]t the expiration of that time, the court may extend an order,

upon motion of the plaintiff, for such additional time as it determines necessary to protect the

plaintiff or minor child from abuse.’ ” Id. (emphasis omitted) (quoting 19-A M.R.S. § 4007(2)).

The court emphasized that extensions were “the exclusive means to extend a protection order

beyond the two-year durational limit.” Id. ¶ 9.

           ¶ 27.   Looking at the terms of its statute, the court reasoned that:

                   Although the statute is silent as to how much time must transpire
                   after a protection order has expired before the court may no longer
                   grant an extension, it is implicit in the requirement that protection
                   orders be for a “fixed period” that the extension occur either before
                   expiration, or if after, as soon after the expiration date as is
                   reasonably possible under the relevant circumstances.

Id. ¶ 8.



                                                     9
       ¶ 28.     The court held that the initial order had long expired, with no timely extension

requested, and the statute did not authorize the issuance of “a new protection order to replace a

previously expired [one].” Id. ¶ 9. Any other conclusion, the court explained, “would be contrary

to the express and unambiguous provisions of the statute, would undermine the finality of

judgments issued pursuant to the statute, and would discourage plaintiffs from filing timely

motions to extend existing protection orders.” Id.

       ¶ 29.     As in the cases above, we construe our law to allow requests for extensions to be

filed before or after the expiration of an RFA order. We need not decide if requests filed after

expiration must be filed “as soon after the expiration date as is reasonably possible under the

relevant circumstances.” Id. ¶ 8. Even assuming this standard applied, the timing of plaintiff’s

request—made on the second business day after the RFA order expired—was reasonable as a

matter of law.

       ¶ 30.     Defendant’s reliance on Arbuckle, 2004 VT 68, is similarly misplaced. That case

involved a wholly different statutory scheme from the one at issue here and it offers no insight into

the proper interpretation of § 1103(e). In Arbuckle, the parties stipulated that the wife would pay

rehabilitative spousal maintenance to her husband through December 1999, which she did. Three

years later, the husband moved to modify the spousal maintenance award, arguing that there had

been a change in circumstances that warranted additional payments to him. The trial court

dismissed the husband’s request for lack of subject matter jurisdiction.

       ¶ 31.     We affirmed its decision on appeal. Id. ¶ 1. We rejected the husband’s argument

that the court could modify the spousal maintenance award because the Vermont Constitution

gives trial courts continuing jurisdiction over their orders. See id. ¶ 5 (explaining that “[t]he

jurisdiction of the family court to review its own orders is generally limited by res judicata

principles”). We also rejected the husband’s assertion that, under the plain language of the statute

                                                 10
governing maintenance awards, the court could modify an award whenever the need arose. See

id. ¶ 6. We held that “the support requirements may be modified so long as the duty to support

exists, but not thereafter,” a “holding . . . in accord with the overwhelming majority of jurisdictions

that have considered the issue.” Id. ¶¶ 9, 10 (quotation omitted). Arbuckle does not stand for the

general proposition that “[a]ny request to extend a final order after it has expired is outside the trial

court’s jurisdiction,” as defendant asserts. It has no bearing on the court’s authority to extend RFA

orders under 15 V.S.A. § 1103(e), and we find it inapplicable here.

        ¶ 32.   Because we consider plaintiff’s filing timely under 15 V.S.A. § 1103(e), we do not

address defendant’s argument that the court erred in finding excusable neglect.

                                    II. Merits of Extension Order

        ¶ 33.   On the merits, defendant challenges the adequacy of the trial court’s findings and

the sufficiency of the evidence in support of the extension. He emphasizes that in the first RFA

order, as well as in connection with the extension motion, the trial court made no findings that

defendant had abused plaintiff, and that there is a danger of further abuse. And he contends that

his conduct at the school parking lot and softball field are not by themselves enough to support

extending the RFA order.

        ¶ 34.   We conclude that the trial court’s decision to extend the RFA order was not

supported by sufficient evidence that an extension is necessary to protect plaintiff from abuse. We

remand to allow the trial court to take additional evidence given the specific circumstances of the

court’s evidentiary hearing.

        ¶ 35.   A trial court’s broad discretion to extend an RFA order under § 1103(e) is not

unlimited. See, e.g., In re Laberge Shooting Range, 2018 VT 84, ¶ 13, 208 Vt. 441, 198 A.3d 541

(“An abuse of discretion will be found only when the trial court has entirely withheld its discretion

or where the exercise of its discretion was for clearly untenable reasons or to an extent that is

                                                   11
clearly untenable.” (quotation omitted)). A trial court must have some basis for concluding that

extending an RFA order is “necessary to protect the plaintiff . . . from abuse.”         15 V.S.A.

§ 1103(e); see also Dyer v. Dyer, 2010 ME 105, ¶ 11, 5 A.3d 1049 (construing a similar statute

and explaining, “because a protection order can impose significant restrictions on a defendant’s

freedom of movement and other rights . . . , the extension must be supported by a court’s

determination that ‘such additional time is necessary to protect the plaintiff . . . from abuse.’ ”

(citations and alteration omitted)). In Dyer, the court explained that “[w]here the underlying abuse

consists of ‘attempting to cause or causing bodily injury or offensive physical contact,’ ” the court

must base a decision to extend the order “on proof of continuing harm or the threat of continuing

harm arising out of or related to the abuse that necessitated the protection order in the first

instance.” Id. (alteration omitted).

       ¶ 36.   A plaintiff need not prove additional acts of abuse or violations during the term of

an RFA order to secure an extension. The Legislature has expressly rejected such a requirement.

See 15 V.S.A. § 1103(e) (“It is not necessary for the court to find that abuse has occurred during

the pendency of the order to extend the terms of the order.”). And it is not hard to imagine cases

in which the facts underlying the initial order are themselves sufficient to support an extension, or

even multiple extensions, of an RFA order without significant intervening events. See, e.g., Dyer,

2010 ME 105, ¶ 12 (extending abuse protection order based on “ ‘extraordinarily brutal and

unprovoked’ ” nature of attack that led to original abuse protection order).

       ¶ 37.   But in this case, the court had no basis for considering the acts of abuse underlying

the initial RFA order. Because the parties waived findings at the time of the initial stipulated RFA

order, the trial court could not rely on any findings relating to the conduct that led to the initial

RFA order in assessing the need for an extension of that order to protect plaintiff from abuse.

Moreover, the court did not hear any evidence in the extension hearing from which it could make

                                                 12
findings of its own. The plaintiff, who bore the burden of proof, did not present any evidence of

the abuse that supported the initial temporary order. And the court itself stated that testimony

regarding the underlying allegations from back when the initial order was applied would not be

relevant or persuasive evidence in connection with plaintiff’s request for an extension.3

       ¶ 38.   Accordingly, any extension of the RFA order had to be grounded in the evidence

presented to the court in the hearing on plaintiff’s motion to extend the order. The evidence before

the court in that hearing was that a year prior, while a temporary and subsequently a final RFA

order was in place, defendant on one occasion drove fast over a speed bump right in front of

plaintiff, and on another walked into a park where plaintiff was playing softball, glaring at her

when he saw her. In the context of evidence or findings relating to the abuse underlying the initial

order, this evidence might well be sufficient to support the court’s conclusion that an extension of

the order was necessary to protect plaintiff from abuse. But in the absence of any such evidence

or findings, the court lacked a sufficient basis for concluding that extending the RFA order was

necessary to protect plaintiff from abuse.

       ¶ 39.   Although plaintiff bore the burden of proving the need for an extension and did not

present sufficient evidence to meet that burden, we reverse and remand for a new evidentiary

hearing rather than reversing outright. Based on the affidavit accompanying plaintiff’s initial RFA

complaint, it appears that plaintiff could potentially present sufficient evidence relating to the

initial acts of abuse to support an extension of the order arising from those acts and defendant’s

conduct during the term of the initial temporary and final RFA orders. Because plaintiff’s


       3
           We disagree with the trial court’s conclusion on this point. Where a plaintiff stipulates
to an initial order without findings and later seeks an extension, the plaintiff may present evidence
regarding the events leading to the initial order, as well as evidence concerning events since the
court issued the prior order, in establishing the need for an extension. See, e.g., Dyer, 2010 ME
105, ¶¶ 3-4, 12-13 (recognizing trial court’s findings about abuse leading to initial abuse protection
order after evidentiary hearing on second extension request where initial order and first extended
order were issued by stipulation and without findings).
                                                  13
testimony before the trial court consisted primarily of responding to questions from the bench, and

because the trial court took the position that testimony about the underlying abuse was not relevant

to the motion to extend the initial order, we are not confident that plaintiff had a sufficient

opportunity to present the necessary evidence to meet her burden. For these reasons, we reverse

and remand so the trial court can take evidence concerning defendant’s alleged history of violence

and any other matters pertinent to the request to extend the RFA.

       Reversed and remanded.


                                            BY THE COURT:



                                            Paul L. Reiber, Chief Justice


                                            Beth Robinson, Associate Justice


                                            Harold E. Eaton, Jr., Associate Justice


                                            Karen R. Carroll, Associate Justice


                                            William D. Cohen, Associate Justice




                                                14